Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant cancelled claims 9-12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selana (20120085793) in view of Giarrante (5893489) and Davis (4489864).
Selena discloses: A closure (figs 1-8) for containers of pourable liquid (the closure is capable of the above intended use) comprising: a deck in said closure, a generally circular imperforate area in said deck (18); with the exception of the following which is disclosed by Giarrante: an integrally molded central retainer structure (structure adjacent 38 including wall surfaces) and, radially offset from said retainer structure an area (area adjacent 39); a vent cover (29) having a bearing structure (40) mounted in said retainer structure for rotation relative to said deck (Capable of the above intended use) and having a vent hole (adjacent 41) that overlies said area when said cover is rotated to first predetermined angular position (device is capable of the above intended use); and said cover having formed on a bottom surf ace thereof a bearing structure that snaps into said retainer structure (the prior art already provides 29, 40) for retaining said cover on said deck and allowing rotation of said cover to a second angular position wherein said punch-out area is fully closed by said vent cover (device is capable of the above intended use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Selena in view of Giarrante (by providing the above features to the existing deck) in order to enhance venting and thus control of the pouring operations. The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Davis: a recessed 
The Combined Reference discloses: the first and second angular positions are 180 apart (capable of the above intended use such as an opening positioning where the holes align and a position 180 degrees from such to close); 
wherein said punch-out area is provided with a partial frangible border wherein the punch-out area can be separated from said deck structure sufficiently to provide a vent opening without fully separating from said deck structure (as shown in figs 46 of which is partial and further capable of the above intended use);
a manual operable rib grip formed in a top surface of said vent cover and extending partially diametrically across said top surface. A folding carriage for a child, the folding carriage comprising (element 42 of the primary reference); 
indicia molded into said deck structure adjacent said generally circular imperforate area to provide operational instruction to a user of said vent structure (indicia on Giarrante is on a deck structure of which provides instructions to the user such as the location of the vent).
The Office notes that the with respect to an area being segmented, Merriam Webster defines segmented as composed of sections.  Selena discloses: A closure (figs 1-8) for containers of pourable liquid (the closure is capable of the above intended use) comprising: a deck in said closure, a generally circular imperforate area in said deck (18).  The element 18 comprised of different sections of which the sections can be a variety of different elements and portions.  For example, one segment could be a segment adjacent 48 while another section could the remainder not comprising the one segment.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Conner (1737643)
The Combined Reference discloses the claimed invention above including said bearing structure is molded with an undercut provide a mutual snap fit relationship (adjacent 40 and the outward protrusion in fig 10) with the exception of the following which is disclosed Conner of which discloses similar art with respect to an element that rotates within a base: the retainer structure molded with an undercut (adjacent 11a of which structure snaps to corresponding structure of 8a in fig 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Conner (by providing additional retainer structure adjacent the surface walls adjacent opening of the prior Combined reference) in order to enhance the connection between the existing elements as to strengthen the attachment while also preventing undesired removal.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Waterbury (4077538).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed Waterbury of which discloses similar art with respect to an element that rotates within a base: wherein the cover has formed on the bottom surface a detent that fits into said recessed punch-out area (detent on bottom surface of 15 as shown in fig 15 that seals recessed punched out area.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Waterbury (by providing the above shape to the bottom of the cover in a manner that corresponds to the existing shape of the existing recessed punched out area) in order to provide further protection from undesired opening while also providing additional control of closing and opening for example but not limited to when area is opened.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 6 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide a structural feature molded into said deck adjacent said circular area with which the manually operable rib can be aligned in one of said first and second angular position is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to a structural feature molded into said deck adjacent said circular area with which the manually operable rib can be aligned in one of said first and second angular positions in order to provide two aligning features in order to alert the user of a particular desired position such as position where two holes are aligned.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 3 above, and further in view of McHenry (6626314).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by McHenry: secondary detent structure, notches (such as but not limited to 41s with 43s).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of McHenry (by providing the above to the area as well as cover) in order to prevent cocking out of alignment and thereby stabilizing the device.

Claims 7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 3 above, and further in view of Ali (20150305984).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Ali: rim and structural feature/feature to indicate (such but certainly not limited to 608 with icons described in paragraph 39).  It would have been obvious to one of ordinary skill .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 6 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
IF there is any question to the above for claim 18,  Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide a structural feature molded into said deck adjacent said circular area with which the manually operable rib can be aligned in one of said first and second angular position (which also applies to a feature molded into a side of the circular rim to indicate positions) is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to a structural feature molded into said deck adjacent said circular area with which the manually operable rib can be aligned in one of said first and second angular positions in order to provide two aligning features in order to alert the user of a particular desired position such as position where two holes are aligned

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.  Nevertheless, Applicant states that the secondary reference does not disclose an imperforate area.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The primary reference already discloses the above In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The primary reference already discloses the above feature.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galbriez (US 2971681 A) discloses similar art with respect to rotating members including apertures while also including a rim with structural features used to provide indication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735